Case 3:20-cv-00376-MAB Document 20 Filed 12/22/20 Page 1 of 2 Page ID #512




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CRYSTAL GRATER,                                 )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 3:20-CV-00376-MAB
                                                 )
 COMMISSIONER OF SOCIAL                          )
 SECURITY,                                       )
                                                 )
                        Defendant.

                             MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court on the parties’ Joint Motion to Award Attorney

Fees and Costs (Doc. 19).

       The parties agree that Plaintiff is entitled to attorney fees and expenses in the

amount of $6, 537.04.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. This

award shall fully and completely satisfy any and all claims for fees and expenses that

may have been payable to Plaintiff in this matter pursuant to the Equal Access to Justice

Act, 28 U.S.C. §2412. Per the parties’ agreement, this motion does not include Plaintiff’s

costs as Plaintiff is not seeking costs.

       The parties’ Joint Motion (Doc. 19) is GRANTED. The Court awards Plaintiff

attorney’s fees and expenses in the amount of $6,537.04 (six thousand five hundred thirty-

                                           Page 1 of 2
Case 3:20-cv-00376-MAB Document 20 Filed 12/22/20 Page 2 of 2 Page ID #513




seven dollars and four cents).

       The amount awarded is payable to Plaintiff and is subject to set-off for any debt

owed by Plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also,

Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However, any part of the award that

is not subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be

made payable to Plaintiff’s attorney pursuant to the EAJA assignment executed by

Plaintiff.

       IT IS SO ORDERED.

       DATED: December 22, 2020
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 2 of 2
